NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10490

                Plaintiff-Appellee,             D.C. No. 2:03-cr-00046-KJD-RJJ-1

 v.
                                                MEMORANDUM*
QUINTON WILLIAMS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Quinton Williams appeals from the district court’s judgment revoking

supervised release and imposing a new 24-month term of supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Williams contends that the government failed to prove that he violated the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditions of his supervised release. The evidence presented at the contested

revocation hearing, including witness testimony and a state judgment of

conviction, was sufficient to support the district court’s finding by a preponderance

of the evidence that Williams violated supervised release by committing a state

crime. See United States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010) (“On a

sufficiency-of-the-evidence challenge to a supervised release revocation, we ask

whether, viewing the evidence in the light most favorable to the government, any

rational trier of fact could have found the essential elements of a violation by a

preponderance of the evidence.” (internal quotations omitted)); United States v.

Carrion, 457 F.2d 808, 809 (9th Cir. 1972) (conviction can be evidence of

supervised release violation even if it is being appealed).

      Williams also contends that his 24-month supervised release term is

substantively unreasonable in light of his impaired mental functions. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The term of supervised release is substantively reasonable in light of the

totality of the circumstances and the 18 U.S.C. § 3583(e) sentencing factors,

particularly the need to protect the public. See id. Moreover, the record reflects

that the district court considered only proper sentencing factors. See United States

v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.


                                          2                                      18-10490